DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 01/12/2022.
Claims 1, 7, 8, 14, 15, and 20 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
The previous 101 rejection is hereby maintained for the reasoning set forth below.

Response to Arguments
Applicant’s arguments, see pages 18-20, filed 01/12/2022, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-20 has been withdrawn. 
Applicant's arguments filed 01/12/2022 with regards to the 101 rejection have been fully considered but they are not persuasive. 
Applicant argues #1:
A. The claims are directed to an improvement in computer-related technology 
The amended independent claims are eligible under Step 2A of the Alice/Mayo test because the claims recite an improvement to computer-related technology for processing electronic payment transactions. The claimed system embodied in the amended independent claims improves this computer-related technology for processing electronic payment transactions by enabling the system to process electronic payment transactions initiated using a payment device not accepted by the merchant. Existing computer systems for processing electronic payment transactions do not possess this capability and are altogether unable to process payment transactions initiated using a payment device not accepted by the merchant.
Additional technical features added to the amended independent claims specify how the computer system for processing electronic payment transactions is improved to be able to process transaction which were previously terminated and not able to be processed.
For example, data fields contained in the transaction request enable the transaction to be processed as a proxy guarantor transaction which can proceed despite the payment device of the user not being of a type accepted by the merchant. The transaction request contains a new additional data field not previously included in transaction requests which is an indicator that causes the payment transaction to be processed as a proxy guarantor transaction. The amended independent claims specify that the presence of the indicator triggers the transaction to be processed as a proxy guarantor transaction, and the proxy guarantor transaction has a different protocol compared to the standard protocol for processing electronic payment transactions. The inclusion of the indicator causes the processor to identify a guarantor associated with the user, thereby causing downstream actions that enable authorization of the electronic payment transaction using the guarantor's payment device. Therefore, the additional data field in the transaction request (the indicator) constitutes a technical improvement over existing systems.
Further, the amended independent claims include an additional communication protocol, which is a technical feature that enables the transaction to be processed as a proxy guarantor transaction. This additional communication protocol includes generating and communicating an approval request to a computing device associated with the at least one guarantor and receiving an approval request comprising a data field comprising an acceptance indicator.
The amended independent claims utilize a proxy guarantor's payment device to authorize the electronic payment transaction because the user's payment device is not of a type accepted by the merchant. The additional communication protocol enables the system to use a proxy guarantor's payment device to authorize the electronic payment transaction by first communicating with a computing device of the proxy guarantor to request that the proxy guarantor's payment device be used to guarantee the payment transaction. An approval response is received which contains a data field comprising an acceptance indicator, which acceptance indicator triggers the authorization request to the issuer system associated with the payment device of the guarantor to be generated and communicated. Therefore, this additional communication protocol with the computing device of the guarantor enables the processor to initiate an authorization request with the issuer system associated with the payment device of the guarantor.
These additional technical features improve the computer system for processing electronic payment transactions, and particularly those payment transactions initiated with a payment device not accepted by the merchant, which were previously not capable of being processed by the computer system. Since the amended independent claims are directed to a system which constitutes an improvement to the computer-related technology associated with processing electronic payment transactions, they are directed to patent-eligible subject matter.

Examiners response:
The Examiner respectfully disagrees, its well within the capabilities of a computer to perform the steps of in the instant application, and therefore not a technical improvement. The additional elements of the instant application are being used as tools for implementing the abstract idea for processing electronic payment transactions initiated using a payment device not accepted by the merchant. In Alice, the Supreme Court held that "merely requiring generic computer implementation fails to transform [an] abstract idea into a patent-eligible invention." 134 S.Ct. at 2352. Furthermore, in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354-55 (Fed.Cir. 2014), the Courts stated that Alice "made clear that a claim directed to an abstract idea does not move into § 101 eligibility territory by merely requiring generic computer implementation" (internal quotation marks omitted).  Adding additional data to transaction request indicating the transaction indicating the transaction it to be processed by a proxy does not amount to a technical improvement as this is merely using the computers to send and receive information for completing the transaction, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
The communication protocol argued, is merely describing the abstract steps for what information is to be sent and received to complete the transaction, falling squarely within the Certain Methods Of Organizing Human Activity (commercial and legal interactions), limiting the idea of performing transactions with a proxy to computing environment.  Further adding that the indicator is in a data field does not add patent eligible subject matter, as its nearly inherent that data in messages will be in a data field.  Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more or amount to a technical improvement.
For the reason above, Applicant’s arguments are not persuasive.
	
Applicant argues #2:
B. The claims integrate any alleged abstract idea into a practical application
As described in MPEP § 2106.04(d) and the 2019 Guidance,' a claim may be deemed patent eligible under Step 2A, Prong 2 of the subject matter eligibility test if the alleged judicial exception is integrated into a practical application.
Examiners evaluate whether an alleged abstract idea is integrated into a practical application by (1) identifying whether there are any additional elements recited in the claims beyond the judicial exception; and (2) evaluating those additional elements individually or in combination to determine whether they integrate the exception into a practical application. MPEP § 2106.04(d)(II). Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (hereinafter "2019 Guidance")
Assuming, arguendo, that the claims include the underlying abstract idea [sales activities] identified in the Office Action, the amended independent claims recite additional elements beyond sales activities, such as: 
" receiving . . . a transaction request associated with a payment transaction between a user and a merchant for a transaction amount, the transaction request comprising: at least one data field comprising payment device data associated with a payment device of the user, the payment device associated with a payment type not accepted by the merchant; and a data field comprising an indicator causing the payment transaction to be processed as a proxy guarantor transaction; 
in response to identifying the user and the indicator from the transaction request, automatically identifying . . . at least one guarantor associated with the user, wherein the at least one guarantor is associated with a payment device associated with a payment type accepted by the merchant; " in response to identifying the at least one guarantor, generating and communicating . . . an approval request to a computing device associated with the at least one guarantor to cause the computing device associated with the at least one guarantor to approve or decline being used to guarantee the payment transaction; " receiving . . . an approval response comprising a data field comprising an acceptance indicator; " in response to receiving the acceptance indicator, generating and communicating . . . an authorization request to an issuer system associated with the payment device of the guarantor to cause the issuer system associated with the payment device of the guarantor to authorize the payment transaction;
receiving . . . an authorization response from the issuer system associated with the payment device of the guarantor, the authorization response comprising a data field comprising a payment transaction approval indicator; and " in response to receiving the payment transaction approval indicator, generating and communicating ... a settlement request to an issuer system associated with the payment device of the user.”
To determine whether these additional elements, alone or in combination, integrate the alleged abstract idea into a practical application, the following are exemplary considerations used by the Examiner: 
" An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field... " an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim... 
" an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.04(d)(1). 
The additional elements alone or in combination integrate the alleged abstract idea into a practical application by reflecting an improvement to the computer- related technology for processing electronic payment transactions, as described in Section A above. 
Further, the additional elements implement any alleged judicial exception in conjunction with particular machines integral to the claims. The amended independent claims recite several particular machines integral to the claims, including the processor which is specifically configured to execute the recited steps, the computing device associated with the at least one guarantor, the issuer system associated with the payment device of the guarantor, and the issuer system associated with the payment device of the user. The specific configuration and interaction of these various machines is integral to the claims and enables the system to process electronic payment transactions despite the payment device of the user being of a type not accepted by the merchant. As such, these features reciting the particular machines integrate the claims into a practical application.
The additional elements also apply or use the alleged judicial exception in other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The amended independent claims are clearly more than a drafting effort to monopolize the alleged abstract idea of "sales activities" and instead recite a specific method, system, and computer program product that enables processing of electronic payment transactions initiated with a payment device of the user of a type not accepted by the merchant. The additional elements listed above meaningfully apply any alleged judicial exception in a specific way, such that any alleged abstract idea is integrated into a practical application which improves computer systems that process electronic payment transactions and processes transactions initiated using payment devices not accepted by the merchant.
Therefore, for at least the above-described reasons, any abstract idea underlying the amended independent claims is integrated into a practical application, and the amended independent claims are patent eligible.

Examiners response:
The Examiner respectfully disagrees, the claims do not recite a particular machine but merely recite generic computer components being used to carry out the abstraction idea.  In Alice, the Supreme Court held that "merely requiring generic computer implementation fails to transform [an] abstract idea into a patent-eligible invention." 134 S.Ct. at 2352. Furthermore, in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354-55 (Fed.Cir. 2014), the Courts stated that Alice "made clear that a claim directed to an abstract idea does not move into § 101 eligibility territory by merely requiring generic computer implementation" (internal quotation marks omitted).
Applicant argues that apply or use the alleged judicial exception in other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the 2019 PEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of pre‐emption, and therefore remain eligible”. The guide and memo directs Examiners to when an applicant argues that a claim does not preempt all applications of the exception, Examiners are directed to reconsider in Step 2A of the eligibility analysis whether the claim is directed to an improvement in computer-related technology or a specific way of achieving a desired outcome or end result (as discussed in the McRO section of this memorandum and the US PTO' s prior SME guidance). If an examiner still determines that the claim is directed to a judicial exception, the examiner should then reconsider in Step 2B of the eligibility analysis whether the additional elements in combination (as well as individually) are more than the non-conventional and non-generic arrangement of known, conventional elements.  In the instant application, the Examiner has properly applied the Mayo Alice framework and does not find the claims are directed to an improvement in computer-related technology or a specific way of achieving a desired outcome or end result (as discussed in the McRO section of this memorandum and the US PTO' s prior SME guidance) and the additional elements in combination (as well as individually) are not being used in a way that is considered non-conventional and non-generic arrangement as claims are directed to commercial and legal interactions being applied with generic computer components and limited to the computing environment for processing and approving transactions using a proxy similar to receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); which are well-understood routine and conventional activities and therefor does not meaningfully go beyond linking the idea to a particular environment. 	
For the reasons above, applicant’s arguments are not persuasive.
	
	
Applicant argues #3:
C. The claims include an inventive concept
Even if it is determined that the claims do not integrate any abstract idea into a practical application, the amended independent claims are still patent eligible because they recite an inventive concept described in Step 2B of the subject matter eligibility test.
During Step 2B, Examiners evaluate whether the claims provide an inventive concept by determining whether the additional elements, alone or in combination, amount to significantly more than the abstract idea itself. See MPEP § 2106.05. The additional elements include at least those listed above.
To determine whether these additional elements, alone or in combination, provide an inventive concept, Examiners consider whether the additional element or combination of elements adds a specific feature or combination of features that are not well-understood, routine, conventional activity in the field, which may indicate an inventive concept. See MPEP § 2106.05(d).
In the amended independent claims, the transaction request comprising the additional data field of the indicator causing the payment transaction to be processed as a proxy guarantor transaction constitutes unconventional activity in the realm of processing electronic payment transactions. This additional data field is not included in transaction requests in existing systems and uniquely enables the claimed system to execute a protocol that can even process electronic payment transactions initiated using payment devices not accepted by the merchant.
Further, the amended independent claims include the additional communication protocol with the computing device associated with the at least one guarantor. This communication protocol obtains an approval indicator from the computing device associated with the at least one guarantor, such that the system can obtain authorization from the issuer system associated with the payment device of the guarantor. This additional communication protocol is unconventional relative to existing systems and improves the existing computer systems for processing electronic payment transactions by enabling processing of transactions initiated using payment devices not accepted by the merchant. 
Therefore, because the additional elements or combination of elements add a specific feature or combination of features that are not well-understood, routine, conventional activity in the field of processing electronic payment transactions, the claims recite an inventive concept and are patent eligible. 
For at least the foregoing reasons, the amended independent claims (and the claims depending therefrom) are directed to patent eligible subject matter under Section 101.

Examiners response:
The Examiner respectfully disagrees, the communication protocol argued is merely describing the abstract steps for what information is to be sent and received to complete the transaction using a proxy of a guarantor, falling squarely within the Certain Methods Of Organizing Human Activity (commercial and legal interactions), limiting the idea of performing transactions with a proxy to computing environment.  Further adding that the indicator is in a data field does not add patent eligible subject matter, as its nearly inherent that data in messages will be in a data field.  Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more or amount to a technical improvement.  Additionally, MPEP 2106.05 provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); which are well-understood routine and conventional activities similar to instant application which recites and sending and receiving data over network for processing and approving transactions using a proxy.  
Examiner notes that just because claims may be novel under § 103 over a number of prior art rejections, this does not mean they are not directed to an abstract idea. Cf. Intellectual Ventures ILLCv. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).
Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188—89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303—04 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). Here, the jury’s general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.

For the reasons above, the 101 rejection is hereby maintained.
	
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea,  the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a system, method and program product (non-transitory computer-readable medium). 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
receiving a transaction request associated with a payment transaction between a user and a merchant for a transaction amount, the transaction request comprising: at least one data field comprising payment device data associated with a payment device of the user, the payment device associated with a payment type not accepted by the merchant; and a data field comprising an indicator causing the payment transaction to be processed as a proxy guarantor transaction;
in response to identifying the user and the indicator from the transaction request, automatically identifying at least one guarantor associated with the user, wherein the at least one guarantor is associated with a payment device associated with a payment type accepted by the merchant;
in response to identifying the at least one guarantor, generating and communicating an approval request to at least one guarantor to cause the at least one guarantor to approve or decline being used to guarantee the payment transaction;
receiving an approval response comprising a data field comprising an acceptance indicator;
in response to receiving the acceptance indicator, generating and communicating an authorization request to an issuer associated with the payment device of the guarantor to cause the issuer associated with the payment device of the guarantor to authorize the payment transaction;
receiving an authorization response from the issuer system associated with the payment device of the guarantor, the authorization response comprising a data field comprising a payment transaction approval indicator; and
in response to receiving the payment transaction approval indicator, generating and communicating a settlement request to an issuer associated with the payment device of the user.

The steps recited above under Step 2A Prong 1 of the analysis under the broadest reasonable interpretation covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting generic computer components of a system comprising a processor, a computing device, and a program product comprising at least on non-transitory computer-readable medium nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a system comprising a processor, a computing device, and a program product comprising at least on non-transitory computer-readable medium.  The system comprising a processor, computing device, and program product comprising at least on non-transitory computer-readable medium are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of networked computers.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).    The specification does not provide any indication that the system comprising a processor, computing device, and program product comprising at least on non-transitory computer-readable medium is other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using the system comprising a processor, computing device, and program product comprising at least on non-transitory computer-readable medium to perform the steps recited above under Step 2A Prong 1 of the analysis amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network for processing and approving transactions using a proxy.  The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, claims 2-7 are all steps that fall within the commercial and legal interactions category of the “Certain Methods of Organizing Human Activities” groupings of abstract ideas, amounting to mere instructions to apply the abstract idea using generic computer components and generally linking the use of the judicial exemption to a particular technical computing environment (networked computers).The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
No Prior Art Rejections
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  While some individual features of claims 1, 8, and 15 may be shown in the prior art of record: no known reference, alone or in combination, would provide the invention of claims 1, 8, and 15.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system, method, and computer program product for processing a payment via a proxy guarantor which:
receiving, with at least one processor, a transaction request associated with a payment transaction between a user and a merchant for a transaction amount, the transaction request comprising: at least one data field comprising payment device data associated with a payment device of the user, the payment device associated with a payment type not accepted by the merchant; and a data field comprising an indicator causing the payment transaction to be processed as a proxy guarantor transaction;
in response to identifying the user and the indicator from the transaction request, automatically identifying, with at least one processor, at least one guarantor associated with the user, wherein the at least one guarantor is associated with a payment device associated with a payment type accepted by the merchant;
in response to identifying the at least one guarantor, generating and communicating, with at least one processor, an approval request to a computing device associated with the at least one guarantor to cause the computing device associated with the at least one guarantor to approve or decline being used to guarantee the payment transaction;
receiving, with at least one processor, an approval response comprising a data field comprising an acceptance indicator;
in response to receiving the acceptance indicator, generating and communicating, with at least one processor, an authorization request to an issuer system associated with the payment device of the guarantor to cause the issuer system associated with the payment device of the guarantor to authorize the payment transaction;
receiving, with at least one processor, an authorization response from the issuer system associated with the payment device of the guarantor, the authorization response comprising a data field comprising a payment transaction approval indicator; and
in response to receiving the payment transaction approval indicator, generating and communicating, with at least one processor, a settlement request to an issuer system associated with the payment device of the user.

The closest art of record, US Patent 10,467,615 B1 to Omojola, et al., discloses “A user initiates a purchase transaction from a user interface of the merchant system by submitting an indication or intent to use payment proxy in lieu of payment information or login credentials or signing-into accounts. An auto-payment component then generates a payment request including the payment proxy and sends the request to a payment service system. The payment service system uses the payment proxy to identify a financial account associated with the customer and the merchant. The payment service system initiates a transfer of a payment amount associated with the purchase transaction from a financial account associated payment proxy to a financial account associated with the merchant system to pay for the purchase transaction.”
The closest art of record, US Patent Application Publication 20150120551 to Jung, et al., discloses “With reference to FIG. 1H, 1I, and 1J, for certain example implementations, as indicated by a blurb 2022, a user/customer 1002 may "directly" interact with at least one guarantor 1062, such as a pre-positioned data possessor 1062PP (e.g., of FIG. 1J), without using a guaranty transaction marketplace 1040 as an intermediary. For example, a user 1002 may pre-notify a would-be guarantor 1062, such as a pre-positioned data possessor 1062PP, of a likely activity or purchase by sending pre-notification data 1088 (e.g., which may include a category, an item identifier, a location, a store, a maximum monetary value, a timing, or a combination thereof, etc.) from a mobile device 1004 (or another device) to a server device 1060 of a pre-positioned data possessor 1062PP as at least one message 1044 via at least one network 1042. In exchange for an opportunity to provide a guaranty 1054 or to collect a fee 1072 (e.g., of FIG. 1P) with likely lowered risk, a pre-positioned data possessor 1062PP may agree to provide a guaranty 1054 if or when a financier 1034 submits a corresponding proffered guaranty transaction 1050 to a guaranty transaction marketplace 1040.”
The closest art of record, US Patent Application Publication 20150324766 to Park, et al., discloses “The disclosure is related a payment-by-proxy service that receives a payment request made by a joint payment card and processes the received payment request by a primary payment card linked to the joint payment card through a payment card processing system including, user devices, a payment terminal of a merchant, a service server of the payment-by-proxy service, and financial institution servers associated with the payment card and the primary payment card. For such a service, a payment card may be configured to store an identification data used for requesting a payment and an initiation data used for processing a payment through the payment-by-proxy service, to generate an initiation message based on the stored initiation data upon receipt of a request signal for the identification data from the payment terminal, and to transmit the generated initiation message to the payment card processing system in response to the request for the identification data.”
The closest art of record, US Patent 10,510,072 B2 to Salama, et al., discloses “The disclosed embodiments include computerized methods and systems that enable users to delegate a functionality of a mobile application through pre-loaded tokens. In one aspect, the disclosed embodiments may temporarily delegate or “loan” financial products loaded into a mobile wallet of a user to other eligible users. For example, the disclosed embodiments may receive, from a first user, a request to delegate a financial product to a second user to complete purchase transactions. In response to the received request, the disclosed embodiments may identify one or more temporal or financial conditions on the delegation, and may generate a corresponding mobile wallet token for transmission to a second user device. The second user device may, for example, process the mobile wallet token and establish the delegated financial provide in the second user's mobile wallet in accordance with the at least one of the temporal or financial conditions.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694